DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 6/10/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 6/10/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims recite an improvement to other technology or technical field, such as by improving online ordering, and does more than to just generally link the abstract idea to a technological environment. Further arguments are made that the claims provide significantly more than the abstract idea and that the specific ordered combination of limitations are not well-understood, routine, and conventional. 
Examiner respectfully disagrees. The instant claims are directed to the commercial endeavor of determining items to include in a set that are of similar style/color to display/recommend to a user. There is no improvement in how any technology or to the ability of a computer. Online ordering is just the conducting of commercial activity over a network (providing a general link to a particular technological environment). The instant claims merely calculate a score based on the similarity of the concept of the item to determine candidate items and to determine whether to include the item in the set. The computer only provides a general link to a technical environment using functions that have been found by the courts to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)) of receiving or transmitting data over a network and performing repetitive calculations. The cited paragraphs of the Applicant’s specification describe a problem of not identifying similar or complementary items that match the style of color of a collection, which is not a technical problem, but one that exists in commercial activities, such as product recommendations. While the claims do recite the determining of pixels, the claims merely recite the tallying of pixels, and not to any technology of the pixels themselves.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to a system, which is an apparatus. Claims 11-20 are directed to a method, which is a process. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.
Step 2A (Prong 1):
Taking Claim 1 as representative, Claim 1 sets for the following limitations reciting the abstract idea of determining a collection of items:
upon receiving a user request from a user, retrieving a target collection of one or more collections,
wherein: the target collection comprises; collection items; two or more representative collection attributes determined based at least in part on two or more respective attributes of each of the collection items; and 
the two or more respective attributes of each of the collection items comprise a respective style and a respective color of the each of the collection items;
determining candidate items for the target collection based at least in part on the collection of items of the target collection, wherein the candidate items comprise at least one of:
one or more complementary candidate items; or
one or more substitute candidate items;
determining the candidate items further comprises automatically determining the one or more complementary candidate items based on a respective likelihood score of complementary signals associated with each of the one or more complementary candidate items and each of the collection items; and
the complementary signals used for determining the one or more complementary candidate items are determined by machine learning;
extracting automatically one or more respective dominant colors or each of the candidate items by:
	retrieving pixels of a respective candidate image of the each of the candidate items; and 
determining the one or more respective dominant colors of each of the candidate items by:
determining a respective color of each pixel of the pixels of the respective candidate image;
tallying a respective pixel count for the respective color of each pixel of the respective candidate image; and
determining the one or more respective dominant colors based on the respective pixel count for the respective color, as tallied;
determining automatically a respective maximum concept similarity score for each candidate item of the candidate items based at least in part on one or more respective concept value distances for the each candidate item determined based on a concept value vector of the each candidate item and a concept value vector of each of the collection items; wherein
each of the one or more respective concept value distances comprises a respective numerical value determined by machine learning; and
the respective maximum concept similarity score for the each candidate item of the candidate items comprises a weighted sum of the respective numerical value of each of the one or more respective concept value distances for the each candidate item of the candidate items; 
removing a first candidate of the candidate items from the candidate items when at least one of:
at least a dominant style of the first candidate item is not included in the two or more representative collection attributes;
at least a dominant color of the first candidate item is not included in the two or more representative collection attributes;
the respective maximum concept similarity score for the first candidate item is less than a predetermined concept threshold;
adding the candidate items to the target collection;

The recited limitations above set forth the process for determining items for a collection. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative Claim 1 does recite additional elements, such as:
one or more processors;
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors;
user device;
network;
transmitting, through the network, the target collection to be presented to the user via the user device.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While there is recitation of a processor(s), non-transitory computer-readable media, and user devices, they are generic devices merely to provide the abstract idea a general link to a technical environment. The claims do not address or meaningfully use any technology or any functions of a computing device, but are directed to the commercial activity of determining and providing a collection of items to a user, which is a commercial activity. The specification address the processor as “any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller…” (specification: [0019]). The non-transitory computer-readable media is simply including media such as RAM, ROM, CD-ROMs, DVD-ROMs, etc., (specification: [0078]) and therefore are generic components that are well-known in the art. The user devices are also well-known generic devices, such as desktop computers, mobile devices, etc. (specification: [0030]). The generic devices are merely being used to implement the abstract idea onto a computer environment, but only use the computing devices in their well-known, routine, and conventional functions to apply the abstract idea through a network, but do not provide any improvements or meaningful uses of the technology. While the claims recite pixels, there is no involvement of any technology of the pixels, but the pixels are merely counted and tallied to determine the color with the largest number.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a user request…, etc.), performing repetitive calculations (determining candidate items…, etc.), and storing and retrieving information in memory (adding the candidate items…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 11 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 11 is rejected for at least similar rationale as discussed above.

Dependent claims 2-10 and 12-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining items to provide in a collection. Thus, each of claims 2-10 and 12-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1 and claim 11.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 9/22/2021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625